UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
SAIFULLAH PARACHA,                  )
                                    )
            Petitioner,             )
                                    )
      v.                            )                 Civil Action No. 04-2022 (PLF)
                                    )
DONALD J. TRUMP, et al.,            )
                                    )
            Respondents.            )
____________________________________)


                          MEMORANDUM OPINION AND ORDER

               In the parties’ joint status report of July 23, 2018 [Dkt. No. 496], counsel for

petitioner Saifullah Paracha asked the Court to clarify its May 24, 2018 Memorandum Opinion

and Order [Dkt. No. 492], in which the Court granted Mr. Paracha’s motion to compel [Dkt. No.

485] in part and denied it in part without prejudice. The Court now addresses counsel’s request.

               In November 2017, Mr. Paracha’s counsel requested unredacted versions of 21

documents which were previously disclosed in redacted form. See Mem. Op. & Order at 1. On

January 30, 2018, the United States responded that it could not provide unredacted versions of

those 21 documents because the redacted information is either: (1) irrelevant; (2) inculpatory

material upon which the United States does not intend to rely; or (3) “arguably exculpatory

material” that cannot be disclosed to Mr. Paracha’s counsel for reasons of national security. See

id. at 1-2; see also United States’ Opposition to Mr. Paracha’s Motion to Compel at 1-2 [Dkt.

No. 487]. As to this third category of arguably exculpatory material, the United States stated that

it intended to file an ex parte motion for exception from disclosure under Section I.F of the
Amended Case Management Order. See Mem. Op. & Order at 2. In response, Mr. Paracha

moved to compel the United States to file such a motion within seven days. See id.

               In its May 24, 2018 Memorandum Opinion and Order, the Court granted Mr.

Paracha’s motion to compel in part, ruling that Section I.F of the Amended Case Management

Order entitles Mr. Paracha’s counsel to review exculpatory evidence “as soon as practicable,”

unless the Court grants an exception to disclosure under Section I.F. See Mem. Op. & Order at

3. The Court ordered that “the United States shall either produce unredacted versions of the 21

documents requested by Mr. Paracha’s counsel disclosing any arguably exculpatory material, or

move for an exception from disclosure under Section I.F of the Amended Case Management

Order.” See Mem. Op. & Order at 5.

               Mr. Paracha’s counsel interprets the Court’s Memorandum Opinion and Order to

require the United States to either disclose unredacted versions of all 21 documents, or seek

exceptions from disclosure for each document. By contrast, the United States understands the

Memorandum Opinion and Order to require the United States to move for an exception from

disclosure only for the redacted portions of the 21 documents that contain arguably exculpatory

information that would otherwise be required to be produced pursuant to Section I.D. of the

Amended Case Management Order. See Joint Status Report at 2.

               Given that the parties’ briefing on Mr. Paracha’s motion to compel addressed only

arguably exculpatory material – and not irrelevant information or inculpatory material – the

Court’s Memorandum Opinion and Order pertained only to arguably exculpatory material. The

Memorandum Opinion and Order makes this limitation clear: “the United States shall either

produce unredacted versions of the 21 documents requested by Mr. Paracha’s counsel disclosing

any arguably exculpatory material, or move for an exception from disclosure under Section I.F of




                                                2
the Amended Case Management Order.” See Mem. Op. & Order at 5 (emphasis added). If Mr.

Paracha seeks further disclosure in connection with these 21 documents, he may file a motion to

that effect.

               SO ORDERED.



                                                           _________/s/_______________
                                                           PAUL L. FRIEDMAN
                                                           United States District Judge
DATE: August 6, 2018




                                               3